DETAILED ACTION
Claims 19-43 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 19-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 19-43, under Step 2A claims 19-43 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 19 as representative, claim 19 recites: A computer implemented method to match and customize a physical space for an entity, the method comprising: in response to receiving, by at least one processor, a signal corresponding to a request for automatic showcase layout matching, performing operations comprising: receive retail spot information pertaining to a retail spot, wherein the retail spot information comprises a product weight attribute associated with the retail spot; receive product information pertaining to a product, wherein the product information comprises a product weight attribute associated with the product; in response to the signal and receiving the retail spot information and the product information, perform a matching algorithm, by the at least one processor, comparing the retail spot information with the product information to determine showcase layout attributes, wherein the comparison comprises comparing the product weight attribute of the retail spot information with the product weight attribute of the product information; determine, by the at least one processor based on the showcase layout attributes determined by the comparison, at least one relevant showcase layout template; and, in response to receiving, by the at least one processor, an indication of selection of at least one specific showcase layout template by a user, then associate the at least one specific showcase layout template with at least one retail identification (RID) associated with a specific retail spot and with at least one product identification number (PIN) associated with the product information.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to “facilitate the retail transaction” (Specification p. 2). Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 19 recites additional elements, including at least one processor. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 19 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 19 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 19 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 19 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 20-40 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 19. Thus, each of claims 20-40 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 20-40 do not set forth further additional elements. Considered both individually and as a whole, claims 20-40 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 20-40 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and specified at a high level of generality. 
Claims 41-43 are parallel, i.e. recite similar concepts and elements, to claims 19-40, analyzed above, and the same rationale is applied.
In view of the above, claims 19-43 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	Reasons for Allowability over the Prior Art

The following is an examiner’s statement of reasons for allowability over the prior art:
The prior art includes Sharma et al., US PG Pub 2008/0159634 A1, which teaches a method and system for automatically analyzing categories in a physical space based on the visual characterization of people but does not teach determining showcase layout attributes and generating based on the showcase layout attributes determined by the comparison a list of relevant showcase layout templates.
The prior art further includes Sellem, US PG Pub 2014/0149083 A1, which teaches a computer aided design method and system for modular layouts but does not teach determining showcase layout attributes and generating based on the showcase layout attributes determined by the comparison a list of relevant showcase layout templates.
The prior art also includes Kassman, US PG Pub 2015/0317586 A1, which teaches a system for allocating and costing display space but does not teach determining showcase layout attributes and generating based on the showcase layout attributes determined by the comparison a list of relevant showcase layout templates.
Non-patent literature Foo, Schubert teaches concepts and design considerations for online virtual exhibitions but does not teach determining showcase layout attributes and generating based on the showcase layout attributes determined by the comparison a list of relevant showcase layout templates. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625